IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


GABRIEL VALENTIN-RODRIGUEZ,

             Appellant,

 v.                                                   Case No. 5D17-368

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed May 12, 2017

3.800 Appeal from the Circuit
Court for Osceola County,
Leticia J. Marques, Judge.

Gabriel    A.    Valentin-Rodriguez,
Carrabelle, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Appellant Gabriel Valentin-Rodriguez appeals the summary denial of his motion to

correct an illegal sentence under Florida Rule of Criminal Procedure 3.800(a). We find

that there is no error in denying his motion and affirm. However, there is a scrivener’s

error relating to the twenty-five-year minimum mandatory sentence in Count Two of the

information. The judgment should have cited section 794.0115, Florida Statutes (2006),
as the authority for the minimum mandatory sentence, not section 775.087, Florida

Statutes (2006). The matter is affirmed and remanded to correct the scrivener’s error.


      AFFIRMED and REMANDED, with instructions.


PALMER and ORFINGER, JJ., and JACOBUS, B.W., Senior Judge, concur.




                                           2